Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Amendment Entry
1.	Applicant’s response to the Office Action mailed 10/6/20 is acknowledged (paper filed 1/6/21). In the amendment filed therein claims 10, 11, and 14 were modified. Claims 12-13 and 15 are canceled without prejudice or disclaimer. While new claims 16-21 have been added. 
2.	Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/20. Currently claims 10, 11, 14, and 16-21 are under consideration.
3.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Abstract
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

5.	The abstract filed on 1/6/21 utilizes legal phraseology. See “said” and “comprise”. Please omit the terms. 
Claim Objections
6. 	Claims 10, 11, and 18-21 are objected to because of the following informalities: The claims utilize several acronyms such as CDR, H1, L3, IMGT, IgA1, EGFR, VEGF, HER2, PDL-1, DNA, BRAF, CTLA-4, etc. without first defining what it represents in the independent claim. Although the acronyms may have art recognized meaning it is suggested that they are defined to eliminate uncertainty. The claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym. For example, CDR is “complementary determining regions” as defined in the specification on page 11 line 30. Appropriate correction is required. However, Applicant is cautioned not to introduce new matter to the claims. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


I.	Claims 10, 11, 14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qina He et al. (published 3/8/15. Journal of Cancer Vol. 6, pages 448-456, IDS filed 12/21/18, page 2) in view of Grimes (US Patent No. 8,158,128) and further in view of Houhou et al. (U.S. Patent No.10,370,444 B2). 
Qina He et al. teach methods for the in vitro diagnosis of gastric cancer in a subject (abstract; pg 450, col 1, para 1 ; Fig 2-4 ; Table 1 -2 ; pg 451, col 2, para 1) discloses antibodies and their use in inhibition of proliferation of gastric cancer cells in animal models. The antibodies are obtained after immunization with the mino-terminal portion of human carboxy-amidated gastrin-17 (G17) and glycine-extended gastrin-17 (gly-GI7) and the common carboxy-terminal portion of progastrin. The antibodies generated are thus progastrin binding antibodies, as is also confirmed in the specificity tests described by Qina He et al. Therein providing a nexus between a progastrinbinding molecule or antibody and the measurement and/or treatment of gastric cancer.
Qina He et al. do not specifically teach a pharmaceutical progastrin binding antibody composition that is administered in vivo. 
However, Grimes discloses pharmaceutical compositions including anti-progastrin binding molecules or antibodies having in vivo efficacy to treat grastrin promoting diseases or conditions. See abstract and column 4 lines 17-26. Grimes specifically discloses the use of the progastrin monoclonal antibodies as therapeutics involving gastric cancer. See column 2 lines 25-38. Therefore the measurement of a progastrin binding molecule or antibody in cancer treatment is taught by the prior art. 
in vivo to treat various disease (See Grimes abstract and column 4 lines 17-26). Additionally, a nexus between progastrin antibodies are taught to be effective in treating diseases of gastric cancer. See Grimes column 2 lines 25-38.
Qina He et al. in view of Grimes differ from the instant invention in not teaching the specific CDR compositions or sequence identification numbers recited in the newly presented claims.  However, the sequences are taught by the prior art. Houhou et al. (U.S. Patent No. 10,370,444) discloses CDRs having utility in cancer treatment. See abstract, figures, tables, and sequence identification numbers.
Houhou et al. disclose antibodies having sequences 28, 29, and 30; see the search alignment below:
RESULT 1
US-15-278-246-59
; Sequence 59, Application US/15278246
; Patent No. 10370444
; GENERAL INFORMATION
;  APPLICANT: HOUHOU, LEILA
;  APPLICANT:PETREMANN, MATHIEU
;  APPLICANT:HOLLANDE, FREDERIC
;  APPLICANT:JOUBERT, DOMINIQUE
;  TITLE OF INVENTION: PROPHYLAXIS OF COLORECTAL AND
;  TITLE OF INVENTION:GASTROINTESTINAL CANCER
;  FILE REFERENCE: 382657-004WO
;  CURRENT APPLICATION NUMBER: US/15/278,246
;  CURRENT FILING DATE: 2016-09-28
;  PRIOR APPLICATION NUMBER: US 14/233,593
;  PRIOR FILING DATE: 2014-01-17
;  PRIOR APPLICATION NUMBER: 61/317,245
;  PRIOR FILING DATE: 2010-04-24
;  NUMBER OF SEQ ID NOS: 106
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 59
;  LENGTH: 117

;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-15-278-246-59

  Query Match             81.5%;  Score 112.5;  DB 1;  Length 117;
  Best Local Similarity   32.1%;  
  Matches   26;  Conservative    0;  Mismatches    0;  Indels   55;  Gaps    2;

Qy          1 GFTFTTYA-----------------ISSGGTYT--------------------------- 16
              ||||||||                 ||||||||                           
Db         26 GFTFTTYAMSWVRQTPEKRLEWVATISSGGTYTYYPDSVKGRFTISRDNAKNALYLQMSS 85

Qy         17 -----------ATQGNYSLDF 26
                         ||||||||||
Db         86 LRSEDTAMYYCATQGNYSLDF 106
Houhou et al. disclose antibodies having sequences 31, 32, and 33; see the search alignment below:
RESULT 2
US-15-278-246-76
; Sequence 76, Application US/15278246
; Patent No. 10370444
; GENERAL INFORMATION
;  APPLICANT: HOUHOU, LEILA
;  APPLICANT:PETREMANN, MATHIEU
;  APPLICANT:HOLLANDE, FREDERIC
;  APPLICANT:JOUBERT, DOMINIQUE
;  TITLE OF INVENTION: PROPHYLAXIS OF COLORECTAL AND
;  TITLE OF INVENTION:GASTROINTESTINAL CANCER
;  FILE REFERENCE: 382657-004WO
;  CURRENT APPLICATION NUMBER: US/15/278,246
;  CURRENT FILING DATE: 2016-09-28
;  PRIOR APPLICATION NUMBER: US 14/233,593
;  PRIOR FILING DATE: 2014-01-17
;  PRIOR APPLICATION NUMBER: 61/317,245
;  PRIOR FILING DATE: 2010-04-24
;  NUMBER OF SEQ ID NOS: 106
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 76
;  LENGTH: 112
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-15-278-246-76

  Query Match             78.0%;  Score 89.7;  DB 1;  Length 112;
  Best Local Similarity   30.3%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 KSLRHTKGITF-----------------QMS----------------------------- 14
              |||||||||||                 |||                             
Db         27 KSLRHTKGITFLYWYLQKPGQSPQLLIYQMSNRASGVPDRFSGSGSGTDFTLKISRVEAE 86

Qy         15 -------AQNLELPLT 23
                     |||||||||
Db         87 DVGVYYCAQNLELPLT 102
Houhou et al. disclose antibodies comprising the CDRs recited in the claims.  The patent also discloses that the compositions are useful in treatment regimens that binding progastrin (PG) wherein PG’s biological activity is neutralized and prevent the development of adenomas and tumors. Column 2 lines 1-19. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the progastrin monoclonal antibodies taught by Houhou et al. in the methods treating gastric cancer as taught by Qina He et al. in view of Grimes because Houhou et al. disclose antibodies comprising at least one of the CDRs recited in the claims.  The patent also discloses that the compositions are useful in treatment regimens that binding progastrin (PG) wherein PG’s biological activity is neutralized and prevent the development of adenomas and tumors. Column 2 lines 1-19.
Absent evidence to the contrary, it would have been obvious to select anti-PG antibody compositions including CDRs (at least one as recited in the claims), previously taught in the prior art, with demonstrated utility in cancer treatment as an obvious design choice for the claimed method treating cancer. 
One skilled in the art would have been motivated to select the anti-PG antibodies in order to eradicate cancer in a patient.   


Response to Arguments
Applicant contends that neither He nor Grimes discloses anti-progastrin antibodies, or antigen binding fragments thereof, possessing the 6 CDRs as defined in Claim 10. Hence, at least for this reason, Applicants respectfully submit that one of ordinary skill in the art would not have arrived at the method of Claim 10 even if said person had somehow selected and combined the teachings of He and Grimes. This argument was carefully considered and the Patent to Houhou et al. (10,370,444) has been added to the rejection to make the invention obvious.

8.	For reasons aforementioned, no claims are allowed.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen – Hoteling
571-272-0816
4/10/21

/LISA V COOK/Primary Examiner, Art Unit 1642